Citation Nr: 1712881	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for aneurysm, cerebral.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1959 to March 1963, from December 1965 to September 1981 and from September 1985 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The denial was continued in a September 2015 rating decision.  

Although the Veteran initially requested a hearing before the Board; he withdrew that request in May 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

Cerebral aneurysm did not manifest during service and is not attributable to service.


CONCLUSION OF LAW

Cerebral aneurysm was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA notified the Veteran in a March 2014 letter of the information and evidence needed to substantiate and complete the claim decided herein.  It also informed him as to what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how disability ratings and effective dates are determined and of regulations pertinent to service connection claims.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, VA has obtained all relevant medical evidence to include available service treatment records (STRs) and VA and identified private and non -VA treatment records.  Certain medical facilities responded to VA requests by noting that they do not keep records for more than 10 years.  When he cancelled his travel Board hearing request in May 2016, and again in August 2016, the Veteran reported that he wanted BVA to proceed to make a decision on his claim.  

The Board recognizes that the Veteran has not been afforded VA examination in connection with this claim.  The Veteran was not afforded a VA examination because while there is evidence of a current condition, there is no credible evidence establishing that it manifested during service, and there is no indication that the disorder or symptoms may be associated with the Veteran's service or with another service-connected disability.  Therefore, VA medical examinations are not required.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of the claim below.

II.  Service Connection

The Veteran claims that he had a cerebral aneurysm in 1988 due to his naval service as an electronic warfare systems technician and instructor for 20 years, and that there are residuals which should be service connected. 

      Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307 (a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

The condition of a cerebral aneurysm is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303 (b) do not apply.  The Board notes that brain hemorrhage is a "chronic disease," but this is distinct from a cerebral aneurysm and is not the condition with which the Veteran has been diagnosed.  Dorland's Medical Dictionary defines "brain hemorrhage" as follows: "hemorrhage into the cerebrum, an often fatal type of stroke syndrome."  Dorland's defines "cerebral aneurysm (also known as berry aneurysm)" as follows: "a saccular aneurysm of a cerebral artery, usually at the junction of vessels in the circle of Willis; its narrow neck of origin and larger dome resemble those of a berry."  The medical definitions indicate that a cerebral aneurysm is distinct from a brain hemorrhage, and therefore the Board finds that the Veteran does not have a chronic disease and 38 C.F.R. § 3.303 (b) is not applicable in this case.

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

38 U.S.C.A. § 1154 (b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  Inasmuch as the Veteran has not asserted that combat service caused the disability on appeal, 38 U.S.C.A. § 1154 (b) does not apply here.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

      Analysis

The Veteran essentially contends that he had a cerebral aneurysm in late 1988 due to his service as an electronic warfare technician in the Navy for approximately 20 years which ended in September 1987.  

The record reflects current disability inasmuch as cerebral aneurysm clipping was noted in June 2010 doctors notes as having occurred in 1988.  See notes of R.H., M.D., dated in June 2010.  Dr. H.'s records include a May 2010 CT scan of the neck which suggested prior insult, "possibly associated with aneurysm rupture in the past given clip in the region of the supraclinoid ICA on the right."  Additional non-VA treatment records dated in June 1998 report cerebral aneurysm and surgery in November 1988.  

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's residuals of the cerebral aneurysm are not etiologically related to the Veteran's period of service.

Service treatment records are absent for any complaints, diagnoses, or treatment for cerebral aneurysm.  The September 1987 report of examination at separation reflects all systems clinically normal, including vascular and head.  The Veteran did not report any complaints related to these systems, and no cerebral aneurysm was noted.  He reported he was in good health and taking no medications.  He denied dizziness, fainting spells, and frequent headaches.  

Post-service treatment records reflect the brain aneurysm clipping reported to have occurred in November 1988, in records dated no earlier than 1998.  Attempts to obtain additional records for the 1988 time period have been met with the response that the facilities do not keep records more than 10 years.  A medical opinion as to the etiology of the Veteran's reported cerebral aneurysm was not provided.  

Thus, the competent medical evidence of record does not show that a cerebral aneurysm manifested in service or is otherwise related to service.  Even assuming that the condition manifested in November 1988, this was following service.  There is no competent evidence linking the cerebral aneurysm to service.  The Veteran is generally competent to report lay observations during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But he has not argued and the evidence does not show that he had the cerebral aneurysm in service.  On the issue of whether the cerebral aneurysm is otherwise related to service, the medical evidence is more credible.  And this evidence preponderates against both the notion that the aneurysm was incurred in service or is otherwise related to service to include his duties as an electronic warfare technician.  Indeed, the medical evidence demonstrates an absence of the condition in service and for months after service until at earlies, possibly November 1988.  As this evidence is more credible than his assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In other words, the Veteran's lay theory is outweighed by the objective record.  In weighing the evidence, the Board finds that the neutral medical evidence of record, showing onset after service, and the lack of competent support for the Veteran's theory of a relationship, preponderates against the claim.  See Gilbert, supra. 

The Veteran had service during the Vietnam era; his medals include the Vietnam Service Medal, Navy Expeditionary Medal and the Vietnam Campaign Medal, and 2 of his DD 214s reflect that he had some service in Danang, Vietnam.  The Board has considered whether he is entitled to presumptive service connection based on that service.  Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a) (6)(iii).  The diseases that are listed at 38 C.F.R. § 3.309 (e), do not include cerebral aneurysm, however, and as such the presumption is inapplicable.  Moreover, there is no suggestion in the record, and the Veteran does not argue, that the cerebral aneurysm was directly caused by Agent Orange exposure.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

As the preponderance of the evidence is against the claim of service connection, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Alternative Consideration

The most probative evidence establishes that the appellant had surgery for an aneurism in November 1988.  Whether the aneurism was a berry aneurism or another form of aneurism is not controlling.  We also note that the reason for the surgery is not known.  For purposes of this decision, we shall assume that the clipping was due to either a potential for a bleed or an actual bleed.  Therefore, we have also considered the potential of presumptive service connection based upon a brain hemorrhage.  However, there remains no proof of a disability within one year of separation from service.  In addition, a brain hemorrhage was not noted during service or within one year of separation.  Further, he did not have characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.



ORDER

Service connection for cerebral aneurysm is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


